


Exhibit 10.84
FORBEARANCE AND WAIVER AGREEMENT


This Forbearance and Waiver Agreement (this “Agreement”) is entered into as of
January 8, 2016, by and among WPU Leasing, LLC, a Delaware limited liability
company (“WPU”), with an address at 650 Madison Avenue, 20th Floor, New York NY
10022, American Power Group, Inc., an Iowa corporation (the “Company”), with its
principal place of business at 2503 Poplar Street, PO Box 187, Algona, IA 50511,
and American Power Group Corporation, a Delaware corporation (“APG”), with its
principal place of business at 7 Kimball Lane, Building A, Lynnfield, MA 01940.
Recitals
A.    WPU, the Company and APG have entered into that certain Secured Financing
Agreement (as the same may from time to time be further amended, modified,
supplemented or restated, the “Financing Agreement”) and WPU and the Company
have entered into that certain Secured Loan Agreement (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”), each dated as of August 24, 2015.
B.    Pursuant to the Financing Agreement and the Loan Agreement, WPU has
committed to make Advances of up to $3,250,000 to the Company for purposes
permitted in the Financing Agreement. As of the date of this Agreement, WPU has
made Advances of an aggregate of $1,900,000, evidenced by the Company’s Secured
Term Note #1, dated August 24, 2015, in the principal amount of $1,400,000
(“Note #1”), and the Company’s Secured Term Note #2, dated October 9, 2015, in
the principal amount of $500,000 (“Note #2” and, together with Note #1, the
“Notes”).
C.    The Company and APG have requested that WPU forbear from enforcing certain
rights under the Financing Agreement, the Loan Agreement and the Notes
(together, the “Loan Documents”), as more fully set forth herein.
D.    WPU has agreed to forbear from enforcing such rights, but only to the
extent and subject to the conditions set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Financing Agreement.


2.Acknowledgment of Default; Confirmation of Indebtedness.
 
(a)The Company and APG acknowledge that the Company is currently in default
under the Loan Documents due to the Company’s failure to make payments of
principal and interest on the Notes in accordance with their terms (the
“Existing Default”). Other than the Existing Default, the Company and APG
confirm that the Company is in compliance in all respects with the Loan
Documents.
 
(b)The Company and APG further acknowledge and confirm, that on the date hereof,
and immediately prior to any of the payments specified in Section 3 below, the
Company is indebted



--------------------------------------------------------------------------------




to WPU, without any deduction, defense, setoff, claim or counterclaim, of any
nature, in the aggregate amount of $1,982,553.30 (the “Obligations”), comprised
of (i) principal of $1,385,774.64 due on account of Note #1, together with
accrued but unpaid interest of $67,907.11 thereon, and (ii) principal of
$500,000.00 due on account of Note #2, together with accrued but unpaid interest
of $28,871.55 thereon. The Company and APG hereby acknowledge and agree that
neither the Company nor APG has any offsets, defenses, claims or counterclaims
against WPU with respect to the Obligations, or otherwise.


3.Payments.


(a)On January 12, 2016, the Company shall pay to WPU, in cash, the sum of
$54,539.63, which amount is equal to 30.769% of the principal and interest due
on account of the Notes as of such date (calculated without giving effect to the
Existing Default). From and after January 12, 2016, the Company shall continue
to pay to WPU, when due under the terms of the Notes, 30.769% of all additional
amounts that become due after the date hereof (calculated without giving effect
to the Existing Default) until the earlier to occur of (i) an Event of Default
(as defined in the Loan Agreement) under the Loan Agreement (other than the
Existing Default) or (ii) December 1, 2016 (the “Forbearance Termination Date”).


(b)On the Forbearance Termination Date, the Company shall pay to WPU all amounts
due and owing to WPU pursuant to the Notes which, for the avoidance of doubt,
shall include (i) all amortized but unpaid principal and accrued but unpaid
interest through such date and (ii) penalty interest through such date on all
overdue amounts as contemplated by the Loan Agreement, calculated without giving
effect to this Agreement (other than any payments made hereunder).


(c)The failure to make the payments specified in this Section or any subsequent
payments in accordance with the terms of the Notes shall constitute an Event of
Default under the Loan Agreement.


4.Forbearance and Waiver.


(a)WPU hereby agrees that the Existing Default is hereby automatically waived as
of the date hereof and, provided that no Event of Default (other than the
Existing Default) occurs, then, other than as contemplated by this Agreement and
notwithstanding the terms of the Notes, WPU shall not demand repayment in cash
or cash equivalents of any other amounts due under the Notes as of the date
hereof, or which may become due under the Notes after the date hereof, until the
Forbearance Termination Date, and WPU further agrees to forbear from exercising
its rights and remedies with respect to the Existing Default until the
Forbearance Termination Date provided that no Event of Default (other than the
Existing Default) occurs.
(b)The Company and APG hereby acknowledge and agree that, notwithstanding WPU’s
waiver of the Existing Default and its agreement to forbear from exercising its
rights and remedies with respect to the Existing Default, WPU shall have no
obligation to make further Advances under the Financing Agreement or the Loan
Agreement without its consent. Further, WPU’s agreements hereunder relate only
to the Existing Default, and shall not be deemed to constitute a waiver of, or
agreement to forbear from exercising its rights and remedies with respect to,
any other obligations of the Company or of APG set forth in the Loan Documents,
whether now existing or hereafter arising.


(c)Notwithstanding WPU’s agreements in Section 4(a) hereof, WPU may, at its sole
option, elect in writing to accept payment of all or any portion of the amounts
due under the Notes (calculated without giving effect to the Existing Default)
as of June 30, 2016 and as of the last day of each month thereafter through and
including November 30, 2016 (each, such date, a “Payment Date”) in shares of
Common Stock. APG shall issue any shares of Common Stock payable to WPU
hereunder (the “Shares”) on or before the

2

--------------------------------------------------------------------------------




later of (i) the respective Payment Date or (ii) the third Trading Day after
receipt of such election. Any such Shares shall be, when issued, duly
authorized, validly issued, fully paid and non-assessable, and shall be valued
solely for such purpose at the average of the VWAPs for the 20 consecutive
Trading Days ending on the Trading Day that is immediately prior to the Payment
Date. For purposes hereof:
 
(i)“Trading Day” means a day on which the principal Trading Market is open for
business.


(ii)“Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).


(iii)“VWAP” means, for any Trading Day, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg, L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Company and reasonably acceptable to WPU, the fees and expenses of which shall
be paid by the Corporation.


(d)WPU understands that the Shares are and will be “restricted securities” and
have not been and will not be registered under the Securities Act or any
applicable state securities law. WPU shall acquire the Shares as principal for
its own account and not with a view to or for distributing or reselling the
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of the Shares
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of the Shares in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the rights of WPU to distribute the Shares to its own
equity owners or to sell the Shares in compliance with applicable federal and
state securities laws).


5.Limitation of Agreement.


(a)    This Agreement is effective for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed (i) to be a consent to
any amendment, waiver or modification of any other term or condition of any Loan
Document, or (ii) to otherwise prejudice any right or remedy which WPU may now
have or may have in the future under or in connection with any Loan Document,
other than with respect to the Existing Default.
(b)    This Agreement shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

3

--------------------------------------------------------------------------------




6.Integration. This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.


7.Counterparts. This Agreement may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.


8.Effectiveness. This Agreement shall be deemed effective upon the due execution
and delivery of this Agreement by each party hereto.


9.    Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the provisions of the Financing Agreement. EACH
OF THE PARTIES HEREBY WAIVES ANY RIGHT TO DEMAND A JURY TRIAL WITH RESPECT TO
ANY ACTION OR PROCEEDING INSTITUTED BY ANY PARTY IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION RELATED HERETO. EACH OF THE PARTIES ACKNOWLEDGES
THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.








[Remainder of page intentionally left blank - signature page follows]



















































4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Forbearance and Waiver Agreement as of the day and year first above written.






AMERICAN POWER GROUP, INC.
 
WPU LEASING, LLC
 
 
 
By: /s/ Charles E. Coppa    
 
By: /s/ Raymond L.M. Wong
 
 
 
Name: Charles E. Coppa    
 
Name: Raymond L.M. Wong
 
 
 
Title: Treasurer
 
Title: Manager
 
 
 
 
 
 
 
 
 
AMERICAN POWER GROUP CORPORATION
 
 
 
 
 
By: /s/ Charles E. Coppa
 
 
 
 
 
Name: Charles E. Coppa
 
 
 
 
 
Title: Chief Financial Officer
 
 


















5